DISMISS; and Opinion Filed December 10, 2018.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-00370-CV

            LEONEL LOZANO AND ROSA M. LOZANO, Appellants
                                V.
        COLUMBIA MEDICAL CENTER OF PLANO SUBSIDIARY L.P. D/B/A
                THE MEDICAL CENTER OF PLANO, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-04115-2016

                            MEMORANDUM OPINION
                        Before Justices Bridges, Brown, and Whitehill
                                  Opinion by Justice Brown
       By order dated April 12, 2018, the Court abated this appeal due to the bankruptcy filing

of appellants. Before the Court is appellee’s unopposed motion to reinstate the appeal and to

consider and grant appellants’ motion to dismiss the appeal filed while the appeal was abated.

Attached to the motion is the order of discharge from the bankruptcy court. We grant the motion

and REINSTATE this appeal. See TEX. R. APP. P. 8.3(a).
       Before the Court is appellants’ motion to dismiss the appeal. Appellants state they no

longer wish to pursue this appeal. Accordingly, we grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a).




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE

180370F.P05




                                             –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

LEONEL LOZANO AND ROSA M.                           On Appeal from the 219th Judicial District
LOZANO, Appellants                                  Court, Collin County, Texas
                                                    Trial Court Cause No. 219-04115-2016.
No. 05-18-00370-CV        V.                        Opinion delivered by Justice Brown. Justices
                                                    Bridges and Whitehill participating.
COLUMBIA MEDICAL CENTER OF
PLANO SUBSIDIARY L.P. D/B/A THE
MEDICAL CENTER OF PLANO, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee COLUMBIA MEDICAL CENTER OF PLANO
SUBSIDIARY L.P. D/B/A THE MEDICAL CENTER OF PLANO recover its costs of this
appeal from appellants LEONEL LOZANO AND ROSA M. LOZANO.


Judgment entered this 10th day of December, 2018.




                                             –3–